



Exhibit 10.1






March 8, 2017


John Mansanti
Senior Vice President of Strategic Initiatives and Technical Services
Intrepid Potash, Inc.
707 17th Street, Suite 4200
Denver, CO 80202        


Re:
Termination of Change-in-Control Severance Agreement



John:


In connection with your transition to a 60% work schedule, you and Intrepid
Potash, Inc. (“Intrepid”) have agreed to terminate the Change-in-Control
Severance Agreement, dated February 24, 2010, between you and Intrepid (the
“Agreement”).


In accordance with Section 2 of the Agreement, you and Intrepid hereby agree to
terminate the Agreement effective as of March 8, 2017.


Sincerely,
Intrepid Potash, Inc.


By:    /s/ James N. Whyte            
Name:    James N. Whyte
Title:    Executive Vice President


Agreed to:


John G. Mansanti




By:    /s/ John G. Mansanti            
Date:    March 22, 2017


